Order entered March 5, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00128-CV

                          IN RE RYAN GALLAGHER

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-16008

                                     ORDER

      Before the Court are appellant’s March 3, 2020 motions seeking a “waiver

of transcript fees” and an extension of time to file his brief on the merits. The

record before the Court shows appellant is indigent and allowed to proceed without

payment of costs. The clerk’s record was filed free of charge on February 11,

2020. The reporter’s record is due on March 9, 2020. Accordingly, we DENY as

moot appellant’s motion for a free record.

      Appellant filed a brief prematurely on February 14, 2020. We GRANT

appellant’s motion seeking an extension as follows. We STRIKE appellant’s brief

filed on February 14th. Appellant shall file his brief on the merits WITHIN
THIRTY DAYS after the reporter’s record is filed. See TEX. R. APP. P. 38.6(a)(2).

We caution appellant that his brief must comply with the requirements set forth in

rule 38.1 of the rules of appellate procedure. See id. 38.1.

      We DIRECT the Clerk of this Court to send a copy of this order to Janet

Saavedra, Official Court Reporter for the 254th Judicial District Court, and

appellant.

                                              /s/    KEN MOLBERG
                                                     JUSTICE